Peters, J.
The carriage in question is either a pleasure carriage, or a stage, or both. A pleasure carriage is one for the more easy, convenient and comfortable transportation of persons. A stage is any carriage, that travels by set stages. They are both usually and chiefly employed in the transportation of mails, passengers and baggage. Such is the popular meaning of their, names. Their form, use and name designate their character. In Moss v. Moore, 18 Johns. Rep. 128. the supreme court of New- York decided, that a one-horse wagon, made writh spring seats and pannelled sides, in which two persons were riding, was a pleasure carriage. Surely, the pannelled sides could add nothing to the pleasure of the riders. The spring seats only would have that effect. I am, therefore, of opinion, that there is manifest error in the judgment complained of.
The other Judges were of the same opinion.
Judgment reversed.